Citation Nr: 0839978	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to October 
1969.

The veteran's appeal as to the issue listed above arose from 
a May 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana. 

In April 2007, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have bilateral hearing loss as the 
result of disease or injury that was present during his 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has bilateral hearing loss as a 
result of his service.  During his hearing, held in April 
2007, he essentially testified to the following: he was 
exposed to loud noise during service during duties involving 
construction, duties near a flight line, and the use of heavy 
equipment, during which time he did not use hearing 
protection; he was given an audiogram just prior to 
termination of his service in Korea, after which he was told 
that he had "failed"; he has no relevant post-service 
history of noise exposure; he began experiencing hearing loss 
in about the late 1970's.  It is argued that when the 
audiogram results taken at the time of his entrance into 
service is compared to the audiogram results taken at the 
time of his discharge, that this is evidence that his current 
hearing loss is related to his service, or, alternatively, 
that the audiogram results in his separation examination 
report are erroneous.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).

The veteran's service medical records do not show that he 
received treatment for any relevant symptoms.  The veteran's 
entrance examination report, dated in April 1966, and his 
separation examination report, dated in October 1969, both 
show that his ears and drums were all clinically evaluated as 
normal.  Both of these reports include audiometric results 
which do not show that he had hearing loss as defined at 38 
C.F.R. § 3.385.  An associated October 1969 "report of 
medical history" shows that the veteran denied a history of 
hearing loss.  More specifically, the entrance examination 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
15
LEFT
10
10
5
15
5

The October 1969 separation examination report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2005 and 2007.  This 
evidence includes audiometric reports from Big Sky Ear, Nose, 
and Throat ("BSENT"), dated in December 2005, and Micken 
Hearing ("Micken"), received in May 2006, which are in 
graph form only, and may not be further interpreted by the 
Board.  Kelly v. Brown, 7 Vet. App. 471 (1995).  However, 
both reports are accompanied by written statements.  The 
BSENT statement, written by C.D.D., MA, CCC-A, states that 
the veteran reported an inservice history of exposure to 
noise as a heavy equipment mechanic, without use of hearing 
protection, that he has bilateral hearing loss, and that his 
case history, description of noise exposure, and current test 
results were consistent with a noise-induced hearing loss 
"that may be connected with at least its onset to his 
military service."  The Micken report, written by J.H., 
Au.D., and accomplished for VA compensation purposes, shows 
that the veteran reported a similar inservice military 
history of noise exposure as noted in the BSENT statement.  
This statement indicates that he has bilateral high frequency 
hearing loss, and that, "Based on his C-file and separation 
physical, [the veteran] did not experience any hearing loss 
during his military service."  

The Board has determined that the claim must be denied.  In 
this case, even assuming that both of the post-service 
charted audiometric test results show bilateral hearing loss, 
the earliest evidence of hearing loss is dated no earlier 
than 2005.  This is approximately 35 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the May 2006 report from J.H., Au.D., indicates 
that it was based on a review of the veteran's C-file, and it 
is considered highly probative evidence to show that the 
veteran does not have hearing loss that is related to his 
service.  Although the Board has considered the December 2005 
opinion of C.D.D., this opinion is equivocal in its terms.  
See e.g., Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim).  In addition, it is not shown to have been 
based on a review of the veteran's C-file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  In addition, there 
is no competent evidence to show that sensorineural hearing 
loss in either ear was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  

Finally, although the veteran's representative has argued 
that two undated audiogram reports in the service medical 
records, which are in graph form only, are somehow evidence 
in support of the claim, the Board in unable to find a basis 
upon which this evidence warrants a grant of the claim.  One 
of the graphs is dated April 1966, the date of the enlistment 
examination.  The undated graph indicates better hearing than 
the dated one.  The Board notes that prior to November 1967, 
audiometric result were reported in ASA standards, as is 
marked on the April 1966 graph.  Since November 1967 results 
are reported in ISO standards.  Conversion of the April 1966 
audiometric findings to ISO standards is unnecessary because 
no matter when these reports may have been created during 
service, they do not appear to show that the veteran had 
hearing loss in either ear as defined at 38 C.F.R. § 3.385, 
nor is there sufficiently probative evidence to warrant the 
conclusion that they establish that any current hearing loss 
is related to his service.  Signifcantly, the interpreted 
audiometric results on the discharge examination show no 
decibel loss for any relevant frequency. 

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that bilateral 
hearing loss was caused by service that ended in 1969.  In 
this case, when the veteran's service medical records (which 
do not show that he had the claimed condition), and his post-
service medical records are considered (which indicate that 
hearing loss was first established many years after service, 
and that it is not related to the veteran's service), the 
Board finds that the medical evidence outweighs the veteran's 
contention that he has bilateral hearing loss that is related 
to his service.  

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in January and July of 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The January 2006 
VCAA notice complied with the requirement that the notice 
must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


